                               Case 3:19-cv-03403-RS Document 1 Filed 06/14/19 Page 1 of 9



                      1   MATTHEW J. ADLER (SBN 273147)
                          DRINKER BIDDLE & REATH LLP
                      2   Four Embarcadero Center, 27th Floor
                          San Francisco California 94111-4180
                      3   Telephone: (415) 591-7500
                          Facsimile: (415) 591-7510
                      4   Matthew.Adler@dbr.com
                      5   KATHERINE L. VILLANUEVA
                          (pro hac vice application to be filed)
                      6   DRINKER BIDDLE & REATH LLP
                          One Logan Square, Suite 2000
                      7   Philadelphia, PA 19103-6966
                          Telephone: (215) 988-2700
                      8   Facsimile: (215) 988-2757
                          Katherine.Villanueva@dbr.com
                      9
                          Attorneys for Defendant
                    10    NEW YORK LIFE INSURANCE COMPANY
                    11
                                                          UNITED STATES DISTRICT COURT
                    12
                                                    NORTHERN DISTRICT OF CALIFORNIA
                    13
                    14
                          TROY DAVIS,                                   Case No. ____________
                    15
                                             Plaintiff,                 DEFENDANT NEW YORK LIFE
                    16                                                  INSURANCE COMPANY’S NOTICE OF
                          v.                                            REMOVAL PURSUANT TO 28 U.S.C. §
                    17                                                  1332 (DIVERSITY OF CITIZENSHIP)
                          NEW YORK LIFE INSURANCE
                    18    COMPANY; AARP INSURANCE                       San Mateo County Superior Court Case No.
                          COMPANY; and DOES 1-10,                       19-civ-00739
                    19
                                             Defendants.                Complaint Filed: February 4, 2019
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
D RINKER B IDDLE &
    R EATH LLP
 ATTO RNEY S AT LAW
                          DEFENDANT NYL’S NOTICE OF REMOVAL                                       CASE NO. _________
   PHILAD EL PHIA
                              Case 3:19-cv-03403-RS Document 1 Filed 06/14/19 Page 2 of 9



                      1          TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                      2          PLEASE TAKE NOTICE that Defendant New York Life Insurance Company (“New
                      3   York Life”) hereby removes to this Court the state court action described below:
                      4                                                PLEADINGS
                      5          1.      On or around February 4, 2019, Plaintiff Troy Davis (“Plaintiff”) filed an action in
                      6   the Superior Court of the State of California, County of San Mateo, entitled Troy Davis, son of
                      7   Lamar Davis v. New York Life Insurance Company; AARP Insurance Company, and Does 1
                      8   through 40, Case No. 19-civ-00739 (the “State Court Action”). A true and correct copy of the
                      9   Complaint is attached hereto as Exhibit A.
                    10           2.      Plaintiff has not effected personal service on New York Life. Plaintiff has not
                    11    attempted to serve any other pleadings, process, or orders on New York Life in the State Court
                    12    Action. Upon information and belief, Plaintiff has not effected personal service on any other
                    13    defendants.
                    14           3.      New York Life’s removal is timely under 28 U.S.C. § 1446(b), as it is being filed
                    15    within 30 days of receipt by New York Life, through service or otherwise, of a copy of the initial
                    16    pleading.
                    17                                               JURISDICTION
                    18           4.      In the Complaint, Plaintiff alleges that New York Life breached the terms of a life
                    19    insurance policy issued by New York Life on the life of Lamar Davis with “coverage of
                    20    $100,000.” Ex. A at 3. Plaintiff is the alleged beneficiary of the subject policy. Id.
                    21           5.      The relief Plaintiff seeks includes contractual damages, prejudgment interest, and
                    22    attorneys’ fees.
                    23           6.          Diversity of Citizenship. There exists complete diversity among the parties in
                    24    satisfaction of 28 U.S.C. § 1332 because:
                    25                   a.        Plaintiff resides in and is a citizen of the State of California. See Ex. A at 2
                    26                   (alleging that contract was to be performed in California).
                    27                   b.        New York Life was at the time the lawsuit was filed, and is as of the date
                    28                   of this notice, a life insurance company organized under New York law,
D RINKER B IDDLE &
    R EATH LLP
 ATTO RNEY S AT LAW
                          DEFENDANT NYL’S NOTICE OF REMOVAL                -2-                                CASE NO. _________
   PHILAD EL PHIA
                              Case 3:19-cv-03403-RS Document 1 Filed 06/14/19 Page 3 of 9



                      1                   maintaining its principal place of business in New York. New York Life is a
                      2                   citizen of New York.
                      3                   c.      Pursuant to 28 U.S.C. § 1441(b), no named defendant is a citizen of the
                      4                   State of California, in which the State Court Action is currently pending.
                      5           7.      Amount in Controversy. The amount in controversy in this action exceeds the
                      6   sum of $75,000, exclusive of interest and costs, in satisfaction of 28 U.S.C. § 1332(a).
                      7           8.      According to the Complaint, Plaintiff seeks $100,000 in proceeds. Ex. A at 3.
                      8   Plaintiff also seeks interest at a rate of 10% and attorneys’ fees. Id.
                      9                                   INTRADISTRICT ASSIGNMENT
                    10            9.      The United States District Court for the Northern District of California embraces
                    11    the county and court in which the State Court Action was filed (San Mateo County). 28 U.S.C. §
                    12    84(c). Therefore, this action is properly removed to this Court pursuant to 28 U.S.C. § 1441(a).
                    13            10.     Pursuant to Civil L.R. 3-2(d), this action is properly assigned to the San Francisco
                    14    Division or the Oakland Division.
                    15                                   JOINDER OF ALL DEFENDANTS
                    16            11.     New York Life is informed and believes, and on that basis alleges, that Defendant
                    17    AARP Insurance Company has not been served. New York Life is informed and believes, and on
                    18    that basis alleges, that none of the “Doe” defendants in this action have been named or served.
                    19    Therefore, it is not necessary to obtain any other defendant’s consent to, or joinder in, this
                    20    removal.
                    21                         NOTICE TO STATE COURT AND ADVERSE PARTY
                    22            12.     Pursuant to 28 U.S.C. § 1446(d), New York Life will promptly file a copy of this
                    23    Notice of Removal with the Clerk of the State Court in which the action is currently pending, and
                    24    will give written notice of the removal of this action to Plaintiff’s counsel.
                    25                                    NO RELATED CASES PENDING
                    26            13.     To the best of New York Life’s knowledge, there are no cases presently pending in
                    27    this Court that relate to the action that is the subject of this notice of removal.
                    28            WHEREFORE, New York Life hereby removes the above-captioned action to this Court
D RINKER B IDDLE &
    R EATH LLP
 ATTO RNEY S AT LAW
                          DEFENDANT NYL’S NOTICE OF REMOVAL                -3-                                  CASE NO. _________
   PHILAD EL PHIA
                              Case 3:19-cv-03403-RS Document 1 Filed 06/14/19 Page 4 of 9



                      1   from the Superior Court of the State of California in the County of San Mateo. New York Life
                      2   additionally prays for such other and further relief to which it may be entitled at law or in equity.
                      3   Dated:     June 14, 2019                          DRINKER BIDDLE & REATH LLP

                      4
                      5                                                     By: /s/ Matthew J. Adler
                                                                                Katherine L. Villanueva*
                      6                                                         Matthew J. Adler
                      7                                                     Attorneys for Defendant
                                                                            NEW YORK LIFE INSURANCE COMPANY
                      8                                                     * pro hac vice application to be filed
                      9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
D RINKER B IDDLE &
    R EATH LLP
 ATTO RNEY S AT LAW
                          DEFENDANT NYL’S NOTICE OF REMOVAL               -4-                              CASE NO. _________
   PHILAD EL PHIA
Case 3:19-cv-03403-RS Document 1 Filed 06/14/19 Page 5 of 9




        EXHIBIT A
                                                                                                                                                                                                                                                          PLD-c-oo1
                           Case 3:19-cv-03403-RS
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, 8““
                                           ":‘Fnumber, and
                                                              Document 1 Filed 06/14/19 Page 6FOR
                                                                                               of éOURT
                                                                                                  9 USE ONLY
                                                                                                           address):

     James A. Thompson                                                 48782
     Law Offices of James A. Thompson                                                                                                                                      '
                                                                                                                                                                                   I
                                                                                                                                                                                                                     F ILED
     600 Allerton Street, suite 200                                                      SAN MATEOGOUNTY
     Redwood City, CA 94063                                                                                                                                                    .




     TELEPHONENO.: (650) 365-7333                                   (650) 365—7735
                                                  FAXNO.(0ptiona/):
                                                                                              FEB 0 4 2mg
     E.MAILAooaess              ame s
                          (Optional):
                              j       @ redwoodl        awcente      r com                                                            .
                                                                                                                                                                       '=




     ATTORNEY FOR (Name): Troy Davi s
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Mateo
         STREETADDRESS: 4 O 0 County Center
             MAILING ADDRESS:

         CITYANDZIPCODE:                 Redwood City, CA                                                  94063
                BRANCHNAME:
        PLAINTIFF:               Troy Davis, son of Lamar Davis                                                                                                                                            f_                               ~   __
                                                                                                                                                                                                       (     19— clv— 00739
      DEFENDANT:                 New York Life Insurance Company, AARP                                                                                                                                 :
                                                                                                                                                                                                             9MP
                                                                                                                                                                                                                     _



                                 Insurance Company                                                                                                                                                 ‘




                                                                WA
                                                                                                                                                                                                             $33323"!

     m        DOES    1   To     1
                                     '
                                         O                                                                                                                             ~

                                                                                                                                                                           '
                                                                                                                                                                                                   '




     m COMPLAINT                                          D AMENDED                                  COMPLAINT (Number):
                                                                                                                                                                                   '



                                                                                                                                                                                                  k
                                                                                                                                                                                                   N!
                                                                                                                                                                                                                Ill"llIIHIIMHHIIIIHIIHlWI_


     D        CRoss-COMPLAINT                             D AMENDED                                  CRoss-COMPLAINT (Number):

     Jurisdiction (check aII that apply)                                :                                                                             .
                                                                                                                                                                                               CASE NUMBER:

     D         A
              ACTION IS LIMITED CIVIL CASE
              Amount demanded                       D
                                    does not exceed $10,000
                                                    D      exceeds $10,000 but does not exceed $25,000
                                                                                                                                                                               '


                                                                                                                                                                                                                                                                      ‘




     m
     DD
               AN
              ACTION
              ACTION
                            Is
                            IS
                                    UNLIMITED CIVIL CASE (exceeds $25,000)
                                 RECLASSIFIED by this amended complaint or cross-complaint
                                                                                                                                                                                                                19 G            l     V 9 9 73 9
                     from limited to unlimited


1.
       DPlaintiff‘
                     from unlimited to limited
                          (name ornames):                  Troy Davis                                  ,    son of Lamar Davis
                                                                                                                                                                       _




                                                                                                                                                                      (decedent)
                                                                                                                                                                                                                ‘




        alleges causes of action againstdefendant‘                                                (name ornames):                         New York Lifé Insurance Company and
        AARP Insurance Company                                                                  DOeS I49 IO                                                                    1

N       This pleading, including attachments and exhibits, consists of the following                                                                number       of pages.                                     4
3.      a.      Each plaintiff named above Is a competent                                             adult

               D D  except plaintiff (name):
                      (1)                    a corporation qualiﬁed                        to   do business        in   California
                                                                                                                                                                                       w




                  D
                                                                                                                                                                           :‘umn-




                      (2)                    an unincorporated                      entity (describe)

                  D
                                                                                                              :
                                                                                                                                                                                       s.




                      (3)                    other (specify)    :


                                                                                                                                                                       -Ablg;




        b.     DD
                a.
                      Plaintiff          (name):
                             has complied with the                          ﬁctitious            business         name     laws and        is   doing business
                                                                                                                                                                           cute"
                                                                                                                                                                                                   _

                                                                                                                                                                                                  41;
                                                                                                                                                                                                       {’4




                                                                                                                                                                                               nder the ﬁctitious               name (specify):
                                                                                                                                                                                       ....,




               DD
                b.           has complied with               all            licensing requirements as a licensed (specify).
                                                                                                                                                                                       ”M




                                                                                                                                                                                       i

        c.            Information about additional plaintiffs                                       who     are not competent adults'ls                   shownn
                                                                                                                                                               In gAttachment 30.

4.      a.      Each defendant named above                                  Is      a natural person
               m    except defendant (name)
                      New York Live Insurance Company
                                                                            .
                                                                                                                                                D AARP Insurance
                                                                                                                                                    except defeiwdant (name):
                                                                                                                                                                                                                             Company
                  D
                  D
                      (1)                    a business organization, form unknown                                                                   m
                                                                                                                                                    (1)             a business organization, form unknown


                  D
                      (2)

                      (3)
                                             a corporation
                                             an unincorporated                      entity (describe).
                                                                                                                                                     D
                                                                                                                                                    (2)

                                                                                                                                                     D
                                                                                                                                                    (3)
                                                                                                                                                                    a corporation
                                                                                                                                                                    arigzunincorporated entity (describe):


                  D   (4)                    a public entity (describe):                                                                             D
                                                                                                                                                    (4)             a éublic entity (descn'be):
                                                                                                                                                                       ’1


                  D   (5)                    other (specify)        :
                                                                                                                                                     D
                                                                                                                                                    (5)             otﬁer (specify)                                      :




                                                         'lf this   form            ls   used as a cross—complaint.   plaintiff   means cross-complainant and   defenda§1t                     means         cross—defendant.                                        Page     1   of 2


                                               CLr“B Essen Ia
Form     roved forO tional Use
       A_p                                                t-                                                                      -
                                                                                                                                                                                                                                    Code   of CiviIProcedure       §425 12
                                                                                                           COMPLAINT _ contra“
                                                                                                                                                                                                                                                                          '
                                                                                I                                                                                                                                                                              '

 Judicia Councilof alifornia                                                                                                                                           .i
PLD- coouRev January1.2oo7]                    “Mom EE—orms                                                                                                                            ~




                                                                                                                                                                       “.3
                                                                                                                                                                                                Davis               ,        Troy

                                                                                                                                                                                                                                                                                  W
                                               Case 3:19-cv-03403-RS Document 1 Filed 06/14/19 Page 7 of 9
                                                                               ‘
                                                                                                                  ‘


                                                                                                                             '
                                                                                                                                                                                                                                        PLAD-C-001
     SHORT          TITLE:                                                                                                                                                                                \SE NUMBER:

     Davis V. New York Life --1surance Co., et al.                                                                                                                     _._|




                                                ‘




4.     (Continued)                                                                                                                                                     f3;



       b.            The     true   names of defendants sued as Does are unknown                                                  to plaintiff.                           $5




                      (1)    m      Doe defendants (specify Doe numbers):
                                     defendants and acted within the scope of that agency or employment.
                                                                                                                                 one_(JJ__were the agents or employees of the named
                                                                                                                                                                           2




                      (2)    m       Doe defendants
                                     plaintiff.
                                                                              (specify     Doe numbers):                         iMLQ_L2_)_—are persons whose capacities are unknown to
       c.

       d.
                     D
                     D
                             Information about additional defendants
                             Defendants who                        are joined under               Code
                                                                                                          who   are not natural persons
                                                                                                         of Civil Procedure section
                                                                                                                                                           is   contained'In Attachment 4c.
                                                                                                                                                        382 are(names).                                          t




5.     D D            Plaintiff is

                      a.
                                      required to comply with a claims statute,and
                                     has complied with applicable claims statutes,or
                                                                                                                                                                       "V



                                                                                                                                                                        13




         D            b.             is   excused from complying because (specify)                                       :
                                                                                                                                                                        12‘3“.”




                                                                                                                                                                          :A




                                                                                                                                                                         4A....“




6.     D             This action          is   subjectto                           D      Civil   Code   section 1812. 10               D     Civil       Code    sec_ Jon
                                                                                                                                                                        '.v-o-




                                                                                                                                                                              ﬂ
                                                                                                                                                                                ,g-




                                                                                                                                                                                  -
                                                                                                                                                                                                           2984. 4.

7.     This court             is   the proper court because

                     m
                     D
                             a defendant entered
                             a defendant                lived          here
                                                                              into the contract here.

                                                                                   when   the contract     was entered            into.
                                                                                                                                                                         ugh




                     D
                     m
                             a defendant
                             the contract
                                                          lives

                                                        was
                                                                       here now.
                                                                       to   be performed here.
                                                                                                                                                                              -:.-:f‘.u.a~¢uw




                                                                                                                                                                                                                ‘1




       sorwvgpps»




                     D
                     D
                             a defendant'Is a corporation or unincorporated association and
                             real property that'Is the subject ofthis action is located here.
                                                                                                                                                  its   principal pl
                                                                                                                                                                       ma

                                                                                                                                                                                  ,4
                                                                                                                                                                                                ce of business'Is here.


                     D       other (specify)                   :                                                                                                         rm


                                                                                                                                                                                    ><-




                                                                                                                                                                              ~»-Z




                                                                                                                                                                                -:‘~




                                                                                                                                                                              -T




8.     The following causes of action are attached and the statements above apply to each (each complaint must have one or
       more causes of action attached):
       m
       m Common
                      Breach of Contract
                                     Counts
                                                                                                                                                                          -
                                                                                                                                                                           ..




                                                                                                                                                                              m.gm-yranwis




                                                                                                                                                                         1.._..




       D             Other (specify)                :
                                                                                                                                                                           ..




                                                                                                                                                                              .Ue‘r'ss
                                                                                                                                                                                      x
                                                                                                                                                                                        ..,z




                                                                                                                                                                                    ya




9.     D             Other allegations:
                                                                                                                                                                          1‘2
                                                                                                                                                                              .‘




                                                                                                                                                                          am»:




10.     Plaintiff            prays    for      judgment                     for costs of suit; for       such   relief   as      is fair, just,    and    equitable}; a—nd for
       a.            Edamagesofﬁ                                             100, 000. OO
        b.           m       interest

                             (1)     D
                                           on the damages
                                                    according to proof
                                                                                                                                                                              é;                                 ﬁ

                                                                                                                                                                              q                                  f?



                             (2)     ‘m             at the rate of                  (specify):       1O           percent per year from (date)                            '2
                                                                                                                                                                                                         / 6 / 2 "O l 7
                     m
                                                                                                                                                                   :




       c.                    attorney's fees

                             (1)

                             (2)
                                     D
                                     m
                                                    of:    $
                                                    according to proof.                                                                                                       ,u
       d.            D       other (specify)                   :
                                                                   ’




                                                                                                                                                                                                                          W
                                                                                                                                                                                                Ix




11.    D               The paragraphs                     of this pleading alleged on information                            and     belief are         as follows     (s‘pecify paragraph
                                                                                                                                                                                      ‘3
                                                                                                                                                                                                                           numbers):

Dam February                                   4,           2019
James A                        Thomoson                                                                                                 ’           -



                                               ‘(TYPE       OR PRINT NAME)                                                                                       (SIGNATURE OF PLAINTIFF                                  R ATTORNEY)
                                                                                           (Ifyou wish to ven'fy this plead                        afﬁx a ven'ﬁcaiion. )
PLD- C- 001         [Rev. January1. 2007]                                                                                                                                                       :3
                                                                                                                                                                                                                                            ”9° 2 °' 2
                                                                                                          COMPLAINT                 -   Contract                                                                     2
                    Essential
CEB                 ELM?
                                                                                                                                                                                                     L




mum                                                                                                                                                                           ‘fji                        Davis, Troy
                                                                                                                                                                                  f)



                                                                                                                                                                              "é:                                                                  MP
                                                                                                                                                                                                     PLD-c-oo1m
                                   Case 3:19-cv-03403-RS Document 1 Filed 06/14/19 NUMBER:
                                                                                    Page 8 of 9
                                                                                        I
                                                                                                     ‘
                                                                                                                  kl
                                                                                                                                               iE
                                                                                                                                                      i




 SHORT TITLE:
 Davis v. New York Life                                       ,surance Co.,                 et al.
                                                                                                                      1


          First
                             (number)
                                                          CAUSE OF ACTION- Breach                               of Contract
                                                                                                                      ’51
                                                                                                                      5‘!




          ATTACHMENT TO                 m     Complaint       D      Cross-Complaint                                  5."


                                                                                                                      3::




          (Use a separate cause of action form for each cause of action.)                                             5:"


                                                                                                                         -


                                                                                                                          r.




          BC-1.Plaintiff(name):               Troy Davis                                                                     .



                                                                                                                             .




                                                                                                                      .3443




                   allegesthaton orabout(date):               August 14, 2015
                  m                        D               D
                                                                                                                          .m-ciw




                   a           written             oral         other (specify):
                   agreement was made between (name parties                  to agreement):
                                                                                                                      14753:”?




                 D
                 m
                   A         copy of the agreement'Is attached as Exhibit A or
                                                                          D
                                                                                                                             ~
                                                                                                                                 v



                           The essential terms of the agreement      are stated'1n Attachment BC-                4rm                                are as follows (specify):
                           Defendants agreed to provide Life Insuraqc e coverage of
                           $100, OOO. OO to Plaintiff, Lamar Davis,  qther of Plaintiff
                           Troy  Davis,  the beneficiary of the life unsurance payable on
                           his father, Lamar Davis' death.
                                                                                                                  -
                                                                                                                       33?




                                                                                                                       .FC




                                                                                                                                                          "K



          BC— 2. On or about (dates):
                 defendant breached the agreement by
                       (specify):
                                                                         D   the acts speciﬁed     In    Attachment BC- 2
                                                                                                                                   I
                                                                                                                                                     W                      the following acts


                       Plaintiff, Troy Davis, sent a demand for payment of the New York
                       Life Insurance Company policy to him, TroygDavis, and said
                       Defendants New York Life Insurance Company and AARP Insurance
                       Company refused payment by letter dated 1/3/2018.

                                                                                            .
                                                                 .
                                                                                                                                                          g

                                                                                                                        if;


          BC-3.        Plaintiff   has performed   all   obligations to defendant except those obligations        pl'aintiff                        was prevented                     or
                                                                                                                        a;
                   excused from performing

          BC- 4.       Plaintiff   suffered   damages     legally (proximately)   caused by defendant's breach of the agreement
                   D Defendants
                            as stated'In Attachment BC-4             m   as follows   (specify).
                                       have refused to honor their life insurance contract
                                                                                                                             gt




                            with Plaintiff.




               mD
                                                                                                                                                              |




          BC-5.              Plaintiff is entitled to    attorney fees by an agreement or a statute
                                    of $


           30-6.0
                  m         Other:
                                    according to proof.
                                                                                                                         j‘




                                                                                                                         T;




                                                                                                                         six
                                                                                                                                       3?
                                                                                                                             ‘c




                                                                                                                          {£1
                                                                                                                             1':




                                                                                                                                 $5
                                                                                                                                                                                                Page          _3__
                                                                                                                                       1                                                                          Page1 of1
 Form Approved forOptjona! Use                                                                                                                                     -

                                                                                                                                                                                           C ° d e°fC'   'I
                                                                                                                                                                                                              P   d       425.12
”698.33ﬁgulgceuﬁgnmnf2007]
                                                              CAUSE 0F ACTION-Breach               of Contract,                                                                                          Miznﬁg       .




  E   '                                                                                                                                    ‘


                                                                                                                                               Davfs
          Essential
                                                                                                                                                                            ,   Troy
cahcom    =   ____                                                                                                                                                      '




                                                                                                                                 ‘




                                                                                                                                 53.1
                                                                                                                                                                  I A




                                                                                                                                                                                                                      W
                                                                                                                                                     3'3:




                                        Case 3:19-cv-03403-RS Document 1 Filed 06/14/19 Page 9 of 9                                                  ‘1!




                                                                       ,
                                                                                                                                           I



                                                                                                                                                         .
                                                                                                                                                                               ’
                                                                                                                                                                                                                                           PLD-c-oo1(2)
                                                                                                     '    ‘
                                                     '




   SHORTTITLE:                                                                                                                             4    CA§E NUMBER:
                                                                                                                                                         ”
   Davis v. New York Life Insurance Co., et al                                                                                                    a  |    p
                                                                                                                                                                                           '1'



                                                                                                                                                              -
                                                                                                                                                     f,                                    ,5




                                                             CAUSE 0F ACTION-CommOn Counts
                                 (number)


               ATTACHMENT TO                    m        Complaint         D         Cross-Complaint

               (Use a separate cause of action form for each cause of action.)

               CC-1. Plaintiff(name):                    Troy Davis

                            allegesthatdefendant(name):                     New YOrk Life Insurance                                       Compaffly                                 and AARP Insurance Company
                            becameindebtedto                 m     plaintiff           D      other(name):                                                   -’:




                            a.   D D    (1)
                                            within the lastfour years
                                                    on an open book account                  for   money        due.

                                   D    (2)         because an account was stated"In
                                                    was agreed       that defendant           was
                                                                                                              writing

                                                                                                     indebted to
                                                                                                                        by and between
                                                                                                                             plaintiff.
                                                                                                                                                    plaintiff
                                                                                                                                                         £-
                                                                                                                                                                                     and defendant'In which
                                                                                                                                                                                            ‘
                                                                                                                                                                                                                                      it




                            b.   m D    within the last

                                       (1)          for
                                                                 m
                                                          money had and
                                                                       two years               D         four years
                                                                                     received by defendant for the use and béneﬁt of
                                                                                                                                                                  I




                                                                                                                                                                                          plaintiff.

                                   m   (2)          for work, labor, services
                                                    and    for
                                                                                         and materials rendered
                                                                 which defendant promised to pay                        plaintiff.
                                                                                                                                  at the special instanc’e                                                 and request       of defendant



                                               m           the   sum of$              100, OOO. OO
                                                                                                                                                         ,4,




                                              mD
                                                           the reasonable value.
                                       (3)          for   goods wares. and merchandise sold and delivered                                  to   defendant and for which defendant
                                                                                                                                                              =
                                                    promised to pay         plaintiff

                                                    mthe sum of$                      10,0     OOO‘.          00

                                        (4)   D D   for
                                                            the reasonable value.
                                                          money    lent    by   plaintiff to   defendant at defendant's request
                                                                                                                                                             ‘




                                        (5)   D     for   money
                                                    request.
                                                                    paid, laid out.       and expended             to or for      defendant         at: defendant's
                                                                                                                                                                 t
                                                                                                                                                                                                                special instance and



                                        (6)   m lifeother (specify).
                                                                  insurance provided by Defendants to Plaintiffs




                                                                                                                                                         ?:i                                     é


                   CC-2. $             1 O O, O 0 O. O O, which                 Is   the reasonable value               is   due and unpaid despite                                       plaintiff‘s                 demand,
                             plus prejudgment interest
                            from (date).
                                                                    D           according to proof              m        at the rate of         .le—_                                                               percent per year



                   CC- 3.   mD      Plaintiff'Is entitled to

                                             of $
                                                                   attorney fees by an agreement or a statute
                                                                                                                                                             12:;




                              m              according to proof.


                   cc-4.    D       Other:                                                                                                                   é"




                                                                                                                                                                                                 '9




                                                                                                                                                              f‘é




                                                                                                                                                                                                  j‘
                                                                                                                                                                                                                             Page      _4___          Page        of 1
                                                                                                                                                                  5                                                                                          1


  Form Approved   for Optional Use                                                                                                                            5ft                                                             Code   of Civil Procedure     425 12
  Judicial Council of Cal'f rn
PLD--C-001(2) [Rev. Janularoy {52009}
                                                                     CAUSE OF ACTION - common counts                                                                   ‘




                                                                                                                                                                                                                                            WWW~00thﬂ
                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                  '


                                                                                                                                                                                                                                                           0-03.90V
                                                                                                                                                I
                                                                                                                                                                 1:3
                                                                                                                                                                                      ‘




  J;
  LB
mbmm
       '



           Em
           Essential
           4
               k




                                                                                                                                                              3;




                                                                                                                                                                 $2
                                                                                                                                                                   395a


                                                                                                                                                                           ;
                                                                                                                                                                                   Dav:L s
                                                                                                                                                                                            '



                                                                                                                                                                                                            I
                                                                                                                                                                                                                ‘




                                                                                                                                                                                                                     Tro y

                                                                                                                                                                                                                                                              l


                                                                                                                                                                   \       l
                                                                                                                                                                                                       -
                                                                                                                                                                  .2,
